                     Case 1:19-cr-10424-RGS Document 1-1 Filed 11/06/19 Page 1 of 2
    45 (5/97) - (Revised U.S.D.C, MA 3/25/2011)

Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.      JL                    Investigating Agency

City       Lawrence                                   Related Case Information:


County        Essex                                   Superseding Ind./ Inf.                          Case No.
                                                      Same Defendant                            New Defendant X
                                                      Magistrate Judge Case Number
                                                      Search Warrant Case Number
                                                      R 20/R 40 from District of

Defendant Information:


Defendant Name          Jose Aponte                                               Juvenile:              •     Yes      No
                        Is this person an attorney and/or amember of any state/federal bar:              •     Yes 0 No
Alias Name              Klko

Address                  (Citv & Stated Lawrence, MA

Birth date(Yronly):             SSN (iast4#): 3825       Sex M             Race: Hispanic            Nationality;

Defense Counsel if known:                                                            Address


Bar Number

U.S. Attorney Information:

AUSA         Philip Cheng                                                 Bar Number if applicable

Interpreter:            [7] Yes         |^No                   List language and/or dialect:            Spanish
Victims:                | [Ycs [^No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                   Yes • No
Matter to be SEALED:                         Yes          No


          (^Warrant Requested                              Regular Process                         In Custody
Location Status:


Arrest Date


[^Already in Federal Custody as of                                                     m


[^Already in State Custody at                                            I [serving Sentence            I [Awaiting Trial
I ion Pretrial Release: Ordered by:                                                        on



Charging Document:                      I IComplaint                I [information                   f/l Indictment
Total #of Counts:                       | |Petty                    I [Misdemeanor                   [^Felony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

          I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
         accurately set forth above.

Date:                                              Signature ofAUSA:
Case 1:19-cr-10424-RGS Document 1-1 Filed 11/06/19 Page 2 of 2
